DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 08/23/2022.
Claims 1-20 are pending.


Response to Arguments

Applicant’s amendment overcame the objection to the drawings made in the previous Office action.

Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive.
Applicant’s arguments are primarily focused on that the applied prior art does not teach “(1) an input terminal of the switch-off power obtaining circuit is coupled with the live wire, (2) the switch-off power obtaining circuit comprises a second load coupling terminal and a second power supply terminal, 
(3) the second load coupling terminal is coupled between the load and the switch module, the 
second power supply terminal is coupled with the energy storage circuit, and (4) the switch-off power obtaining circuit is configured to output a second current to the energy storage circuit via the second power supply terminal in response to the switch module being switched off, in which the second current is less than the first current.” (see Pg. 2, Args.)
	In support of said statement, Applicant states in pages 3-4 of the arguments that:


    PNG
    media_image1.png
    491
    633
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    639
    635
    media_image2.png
    Greyscale

The Examiner respectfully disagrees.In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., ” The switch-off power obtaining circuit obtains power from the live wire and outputs the second current to the energy storage circuit via the second power supply terminal, to supplement the energy outputted by the energy storage circuit to the wireless communication module.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The instant claims make no mention of the live wire providing power when a switch is off in a “switch-off obtaining circuit” limitation, and there is no mention of the wireless communications module in said limitation either, much less a mention of a wireless communications module receiving power in said limitation. It should also be noted that claim 14 does not contain any analogous limitations of claims 1 or 10. Instead, the analogous claims would be found in dependent claim 15, but this claim is similarly deficient of the aspects Applicant argues.  As, it stands, the prior art by Li is seen to meet the claim limitation, since it has the connections recited and provides a second current in an off configuration.  For these reasons, the rejection is maintained. 


Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication No. CN110536519A to Li et al., (hereinafter Li. English translation of CN110536519A is included and cited in this office action), in view of US Patent Publication No. 2019/0182942 to Kamp et al., (hereinafter Kamp).

Regarding claim 1, Li teaches a switch circuit (Abs.: “The invention claims a super capacitor and a rechargeable battery of the wireless intelligent wall switch…”), comprising: 
a wireless communication module (Pg. 3: “the wireless module unit 1, a wireless module 4 and a relay module, the wireless module 4 for the same user APP communication and obtaining APP switch control instruction after controlling the relay module on or off so as to control the lamp off;… the wireless module 4 is a zigbee module, BLE mesh module is at least one, the present embodiment uses zigbee module in the same user APP communication to achieve the bidirectional communication and the real time control lamp switch and the lamp state updating.” Thus, there is a wireless communications module.); 
a switch module, coupled to a load (Abs: “The invention claims a super capacitor and a rechargeable battery of the wireless intelligent wall switch, comprising: a wireless module unit comprises a wireless module and a relay module, the wireless module is used for switching the receiving the control instruction sent by the user after controlling the relay module on or off so as to control the lamp off…” Pg. 3: “wireless module unit 1, a wireless module 4 and a relay module, the wireless module 4 for the same user APP communication and obtaining APP switch control instruction after controlling the relay module on or off so as to control the lamp off;”  A relay is a switch, which in this case is coupled to a light/lamp load for off and on control of the light.); 
an energy storage circuit, coupled with the wireless communication module (Figs. 1, 2; Abs.: “The invention claims a super capacitor and a rechargeable battery of the wireless intelligent wall switch…” Pg. 3: “based on the wireless intelligent wall switch of the super capacitor and the rechargeable battery, as shown in FIG. 1, including: the wireless module unit 1, a wireless module 4 and a relay module, the wireless module 4 for the same user APP communication and obtaining APP switch control instruction after controlling the relay module on or off so as to control the lamp off; system power supply and battery charging the capacitor unit 2, a super capacitor 7, a charge management circuit 8, are chargeable battery 9 and a step-down circuit 10, the super capacitor 7 power taking unit connected with the single live, by single-fire electric charging unit; the rechargeable battery 9 through the voltage dropping circuit 10 power for the system; when the electric quantity of the super capacitor 7 reaches the set value, the super capacitor 7 through the charging management circuit 8 to charge the rechargeable battery 9, and the super capacitor 7 via the step-down circuit 10 is connected with the wireless module unit 1. power for the system;” Thus, there is energy storage in form of capacitor and rechargeable battery which supply wireless communication switch system.); 
a switch-on power obtaining circuit, wherein an input terminal of the switch-on power obtaining circuit is coupled with a live wire, the switch-on power obtaining circuit comprises a first load coupling terminal and a first power supply terminal, the first load coupling terminal is coupled with the switch module, the first power supply terminal is coupled with the energy storage circuit, and the switch-on power obtaining circuit is configured to output a first current to the energy storage circuit via the first power supply terminal in response to the switch module being switched on (Pg. 2: “single-fire electric unit, comprising an input end of the MOS tube switch unit, an operational amplification unit and the voltage conversion unit, the MOS tube switch unit is connected with the live wire, output end is connected with the relay module form a lamp power supply loop; said operational amplifier unit is connected with said MOS tube switch unit to chopping the lamp power supply loop, and obtaining part of the current from the MOS tube switch unit into the voltage conversion unit, the voltage conversion unit supplies the power to the system power supply and charging unit of cell capacitance.” , pg. 3: “single-fire electric unit 3, comprising closed-state light when taking electric circuit, for charging the super capacitor 7, the closed state power supply circuit comprises an input end of MOS tube switch unit, an operational amplification unit and the voltage conversion unit, the MOS tube switch unit connected with the live wire; the output end is connected with the relay module form a lamp power supply loop; the operational amplifier unit is connected with said MOS tube switch unit to the lamp power supply loop by chopping processing, and obtains the part of the current after being rectified and filtered is sent to the voltage conversion unit from the MOS tube switch unit, the voltage conversion unit supplies the power to the system power supply and the battery capacitor charging unit 2.”Thus, a switch circuit when on is connected to a live wire, a lamp load and supplies energy to charging.); 
and a switch-off power obtaining circuit, wherein an input terminal of the switch-off power obtaining circuit is coupled with the live wire, the switch-off power obtaining circuit comprises a second load coupling terminal and a second power supply terminal, the second load coupling terminal is coupled between the load and the switch module, the second power supply terminal is coupled with the energy storage circuit, and the switch-off power obtaining circuit is configured to output a second current to the energy storage circuit via the second power supply terminal in response to the switch module being switched off (Pg. 1: “the present invention aims to provide a method based on wireless intelligent wall switch of the supercapacitor and the rechargeable battery to solve the two-way communication, and when turning off the lamp when a flicker.” Pg. 2: “single-fire electric unit, comprising an input end of the MOS tube switch unit, an operational amplification unit and the voltage conversion unit, the MOS tube switch unit is connected with the live wire, output end is connected with the relay module form a lamp power supply loop; said operational amplifier unit is connected with said MOS tube switch unit to chopping the lamp power supply loop, and obtaining part of the current from the MOS tube switch unit into the voltage conversion unit, the voltage conversion unit supplies the power to the system power supply and charging unit of cell capacitance….(2) the invention creates the system power supply provided by the rechargeable battery, will not be stolen from the live current when the lamp is closed, so as to effectively eliminate the generation of the phenomenon. (3) the invention creates taking on the basis of the electric solution increases the super capacitor and the rechargeable battery on the traditional single-fire, firstly after the super capacitor charging the super capacitor for charging the rechargeable battery so as to solve the current of single live electricity getting too small and the charging problem of battery charging. … (5) the invention creates when the battery is out of power or the user pressing switch can effectively control the switch of lamp, and can synchronously update lamp state.” , pg. 3: “single-fire electric unit 3, comprising closed-state light when taking electric circuit, for charging the super capacitor 7, the closed state power supply circuit comprises an input end of MOS tube switch unit, an operational amplification unit and the voltage conversion unit, the MOS tube switch unit connected with the live wire; the output end is connected with the relay module form a lamp power supply loop; the operational amplifier unit is connected with said MOS tube switch unit to the lamp power supply loop by chopping processing, and obtains the part of the current after being rectified and filtered is sent to the voltage conversion unit from the MOS tube switch unit, the voltage conversion unit supplies the power to the system power supply and the battery capacitor charging unit 2.” Thus, a switch circuit, that is coupled to a load and a power supply, when off is obtained power from an energy storage power supply by drawing current).

	Li does not explicitly mention wherein a load is coupled with a neutral wire. a switch-off power obtaining circuit, in which a second current is less than a first current.
However, Kamp from the same or similar field of switches, teaches wherein a load is coupled with a neutral wire (“[0004] According to various global regulatory requirements, the light switch is connected to an AC mains voltage supply by a so-called phase wire (referred to as a "live" or "hot" wire in some contexts), the lighting device is connected to ground (not to be confused with protective earth) by a so-called neutral wire…[0007]… Accordingly, any device installed at the switch point 112 can only draw current from the mains 106 if a device at the lighting point 104 is providing a closed connection between the switched-phase wire SP and the neutral wire N. Two-wire lighting systems are more common than three-wire systems in many countries, and particularly in older buildings.” Thus, the lighting device (i.e. load) is coupled to a neutral wire.); a switch-off power obtaining circuit, wherein an input terminal of the switch-off power obtaining circuit is coupled with a live wire, the switch-off power obtaining circuit comprises a second load coupling terminal and a second power supply terminal, the second load coupling terminal is coupled between a load and a switch module, the second power supply terminal is coupled with an energy storage circuit, and the switch-off power obtaining circuit is configured to output a current to the energy storage circuit via the second power supply terminal in response to the switch module being switched off, in which the second current is less than a first current (“[0025] For example, the switch controller may be configured to use a leakage current induced in the wires by the lighting device when the bleeder is inactive to generate the bleeder activation signal, where the leakage current has a lower magnitude than the operational current. … [0027] The mechanical switch may be connected in parallel with the switch controller, and the actuation of the mechanical switch may open it so as to provide the leakage current or the initial current to the switch controller… [0070] Note that, even when the bleeder 216 deactivated (switch S3 open) and the LED 218 is not emitting (switch S4 open), the driver 212 of the smart lamp 4 still draws a small amount of current from the mains 106, for example by one or more EMI filters thereof, via switches S1 and S2 of the smart switch 2a (which, as noted, are closed by default). This current drawn by the smart lamp 4 is referred to as a leakage current. Returning to the smart switch 2a, when the user 8 presses (or otherwise actuates) switch S1, voltage starts to rise across the smart switch 2a, and across the two-wire supply unit 202 in particular causing it to activate. Opening switch S1 removes the zero-resistance path between connections PC, SPC, thereby providing the leakage current drawn by the smart lamp 4 to the supply unit 202. This charges the power supply unit 202, which in turn allows it to supply sufficient electrical power for the lighting controller 204 to be activated.” And Figs 2-3.Thus, in smart switch, opening of switch S1 (i.e. off switch) causes leakage current, which is smaller than another current, to be obtained to charge the power supply. )
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the switch device as described by Li and incorporating a switch utilizing a second current during an inactive operation, as taught by Kamp.  
One of ordinary skill in the art would have been motivated to do this modification in order to better provide power to a switch at moments when the power would be cutoff by energizing a power supply and making use of drawn current from the system to use needed components such as wireless communications for control commands (see P12, P15, Kamp). 

Regarding claim 2, the combination of Li and Kamp teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Li further teaches wherein a switch-off power obtaining circuit comprises an AC-DC converter and a constant current unit, an input terminal of the AC-DC converter is coupled with the live wire, the AC-DC converter comprises a first output terminal and a second output terminal, the first output terminal is configured as the second load coupling terminal, the second output terminal is coupled with the constant current unit, an output terminal of the constant current unit is configured as the second power supply terminal, and the constant current unit is configured to output a constant current as the second current (Figs. 5, 7, Pg. 3: “the output end is connected with the relay module form a lamp power supply loop; the operational amplifier unit is connected with said MOS tube switch unit to the lamp power supply loop by chopping processing, and obtains the part of the current after being rectified and filtered…the commercial power is AC signal, when in the negative period opposite current direction. Therefore, through the operational amplifier chip control NMOS chip 11 by chopping the lamp power supply loop, and obtaining part of the current from the lamp power supply loop after being rectified and filtered is sent into the LDO chip 13, into the 3.3V supplying the system power supply…” This, there is a rectified converting AC to DC and current is obtained ).


Regarding claim 3, the combination of Li and Kamp teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Li further teaches wherein the switch-off power obtaining circuit further comprises a step-down transformer, an input terminal of the step-down transformer is coupled with the second output terminal of the AC-DC converter, and an output terminal of the step-down transformer is coupled with the constant current unit (Figs. 1 and 7, Pg. 3: “the output end is connected with the relay module form a lamp power supply loop; the operational amplifier unit is connected with said MOS tube switch unit to the lamp power supply loop by chopping processing, and obtains the part of the current after being rectified and filtered is sent to the voltage conversion unit from the MOS tube switch unit, the voltage conversion unit supplies the power to the system power supply and the battery capacitor charging unit 2. wherein said voltage conversion unit is used for converting the input voltage into 3.3V voltage, the voltage conversion unit is a LDO chip 13 or DC/DC module.” An LDO or DC/DC module is a step-down transformer consistent with the instant specification.).


Regarding claim 4, the combination of Li and Kamp teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Li further teaches wherein the constant current unit comprises a first transistor, a second transistor and a first resistor, the first transistor comprises a first base, a first electrode and a second electrode, the second transistor comprises a second base, a third electrode and a fourth electrode (Fig. 7 shows the transistors with leads and resistor.); a first terminal of the first resistor and the first electrode are coupled to the output terminal of the step-down transformer, a second terminal of the first resistor is coupled with the third electrode, the first base is coupled between the first resistor and the third electrode, the second electrode is coupled with the second base, and the fourth electrode is coupled with the energy storage circuit (Fig. 7 shows leads connected to an output of LDO (i.e. step-down transformer)).


Regarding claim 5, the combination of Li and Kamp teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Li further teaches wherein the energy storage circuit comprises an energy storage unit, the energy storage unit comprises a super-capacitor, a first terminal of the super-capacitor is coupled with the wireless communication module, the first power supply terminal and the second power supply terminal respectively, and a second terminal of the super-capacitor is grounded (Pg. 5: “…and the super capacitor 7 via the step-down circuit 10 is connected with the wireless module unit 1.” And Figs. 5-7.).


Regarding claim 6, the combination of Li and Kamp teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Li further teaches wherein the energy storage circuit further comprises a filter unit coupled in parallel with the energy storage unit (Pg. 3: “and obtaining part of the current from the lamp power supply loop after being rectified and filtered is sent into the LDO chip 13, into the 3.3V supplying the system power supply and battery charging the capacitor unit 2 of the super capacitor 7… (Pg. 4) after being processed by filter capacitor C27…”).


Regarding claim 7, the combination of Li and Kamp teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Li further teaches wherein the energy storage circuit further comprises a first unidirectional conductive element and a second unidirectional conductive element; the first unidirectional conductive element is coupled between the first power supply terminal and the energy storage unit, and a forward direction of the first unidirectional conductive element is from the first power supply terminal to the energy storage unit; the second unidirectional conductive element is coupled between the second power supply terminal and the energy storage unit, and a forward direction of the second unidirectional conductive element is from the second power supply terminal to the energy storage unit (Figs. 5-7, Pg. 4: “the CHRG pin of the nickel-hydrogen battery charging management chip U3 through diode D1, the other end of the resistor R9 connected TEMP U3, TEMP pin of U3 through resistor R7 grounded, the BAT pin of U3 for charging nickel-hydrogen battery through a diode D2 and resistor R11. peripheral circuit of this embodiment formed by the power path management chip U2, nickel-hydrogen battery charging management chip U3 and resistance-capacitance, diode and so on form a charging management circuit 8.” Diodes).


Regarding claim 8, the combination of Li and Kamp teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Li further teaches a control module coupled with the wireless communication module and the switch module respectively, and configured to control the switch module to switch on or off based on a signal outputted by the wireless communication module (Pg. 3: “the wireless module unit 1, a wireless module 4 and a relay module, the wireless module 4 for the same user APP communication and obtaining APP switch control instruction after controlling the relay module on or off so as to control the lamp off;… the wireless module 4 is a zigbee module, BLE mesh module is at least one, the present embodiment uses zigbee module in the same user APP communication to achieve the bidirectional communication and the real time control lamp switch and the lamp state updating.” Thus there is a control coupled to wireless module and switch to effect control based on a signal).


Regarding claim 9, the combination of Li and Kamp teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Li further teaches wherein the wireless communication module is configured to be connected to a terminal through a wireless network, and to receive a signal from the terminal (Pg. 3: “the wireless module unit 1, a wireless module 4 and a relay module, the wireless module 4 for the same user APP communication and obtaining APP switch control instruction after controlling the relay module on or off so as to control the lamp off;… the wireless module 4 is a zigbee module, BLE mesh module is at least one, the present embodiment uses zigbee module in the same user APP communication to achieve the bidirectional communication and the real time control lamp switch and the lamp state updating.” Thus an app on a  user mobile terminal connects through a network to wireless module. ).


Claim 10 is rejected on the same grounds as claim 1.
Claim 11 is rejected on the same grounds as claim 2 and 1.
Claim 12 is rejected on the same grounds as claim 8.
Claim 13 is rejected on the same grounds as claim 9.
Claim 14 is rejected on the same grounds as claims 1 and 8.
Claim 15 is rejected on the same grounds as claim 1.
Claim 16 is rejected on the same grounds as claim 2.
Claim 17 is rejected on the same grounds as claim 3.
Claim 18 is rejected on the same grounds as claim 4.
Claim 19 is rejected on the same grounds as claim 5.
Claim 20 is rejected on the same grounds as claim 7.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117